DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 26, 2021 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/991,115 filed on February 26, 2021.  Claims 1 to 20 are currently pending with the application.
	
Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:  Claims 1, 9, and 17 recite “all non-overlapping range of data identifiers”, in lines 12, line 5 at page 4, and line 14, respectively.  It appears that this is a typographical error, and it should read “all non-overlapping ranges of data identifiers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the non-overlapping range of identifiers” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “the non-overlapping range of identifiers” in page 4, line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “the non-overlapping range of identifiers”, and “the identified non-overlapping range of data identifiers”, in lines 13, and 15, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 9, and 17 recite the limitation “the shard identifier”, in lines 9, line 2 at page 4, and line 11, respectively.  It is not clear to which shard identifier it is being referred to.  For example, in claim 1, it appears that it refers to the “a shard identifier in the request” recited in line 8, and not to a shard identifier of the “each shard identifier” recited in line 4.  For examination purposes, Examiner will interpret “the shard identifier” of line 9 as “the shard identifier in the request”.  Same rationale applies to claims 9 and 17.
Claims 1, 9, and 17 recite the limitation “perform a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers”, in lines 11, 
Same rationale applies to dependent claims 2 to 8, 10 to 16, and 18 to 20, which inherit the same deficiencies by virtue of their dependency on independent claims 1, 9, and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 6, 9 to 14, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication No. 2017/0103094) hereinafter Hu, in view of Bhadoriya et al. (U.S. .
	As to claim 1:
	Hu discloses:
A computing system comprising:
a data store comprising a plurality of partitions [Paragraph 0026 teaches sharding architecture where data is horizontally partitioned across independent database instances, referred as shards;  Paragraph 0041 teaches sharded database horizontally partitioned and stored in shards 260A, 260B, and 260C, therefore, plurality of partitions] in an arrangement in which a plurality of shard identifiers are mapped to a first dimension and a plurality of non-overlapping ranges of data identifiers are mapped to a second dimension [Paragraph 0042 teaches a routing table that maps which shard stores a chunk of data that corresponds to a given value, range of values, or set of values of a sharding key; Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values, therefore, a mapping of non-overlapping ranges to shards; Paragraph 0160 teaches mapping data including a range of key values for particular shard]; and
a processor configured to receive a request to a data record [Paragraph 0137 teaches client application sends a database request that includes a sharding key; Paragraph 0166 teaches analyzing the received query], identify a partition from among the plurality of partitions based on a shard identifier in the request [Paragraph 0138 teaches using the key and the routing table to determine the target shard; Paragraph 0166 teaches analyzing the query to determine the sharding key in the query], automatically determine a non-overlapping range of data identifiers designated to the shard identifier [Paragraph 0043 teaches routing table storing map data that .
Hu does not appear to expressly disclose a two-dimensional arrangement where each shard identifier in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension within the two-dimensional arrangement; a request to store a data record; determine a non-overlapping range of data identifiers designated to the shard identifier from among the plurality of non-overlapping ranges of data identifiers in the two-dimensional arrangement, and perform a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the identified partition, wherein the processor is further configured to store the data record the identified partition in response to determining the data identifier is available.
Bhadoriya discloses:
each shard identifier in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension [Column 1, lines 52 to 55 teach assignment of distinct resource identifier ranges to database servers to prevent the same identifier from being allocated to multiple resources; Column 4, lines 39 to 46 teach assigning a distinct resource identifier range to each database server, where these resource identifier ranges do not overlap; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition]; 
a request to store a data record [Column 8, lines 38 to 49 teach receiving a request for a read-write database server to allocate one or more resource identifiers to the customer’s resources (hence, a request to store data), where the request may specify an identifier corresponding to the read-write database server]; 
determine a non-overlapping range of data identifiers designated to the shard identifier from among the plurality of non-overlapping ranges of data identifiers [Column 11, lines 3 to 10 teach in response to receiving the request, querying the data table by using the database server identifier in the request, and identifying its assigned resource identifier range], and perform a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the identified partition [Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition, to determine if a data identifier is available; Column 12, lines 38 to 45 teach a data table maintained by the interface of the database management system may specify, within each entry corresponding to a database server (or partition), one or more corresponding resource identifier ranges assigned to the database server, and evaluate the data table to determine whether the read-write database server in the request has sufficient resource identifiers available to fulfill the request], 
wherein the processor is further configured to store the data record at the identified partition in response to determining the data identifier is available [Column 13, lines 11 to 15 teach if the identified database server (or partition) has sufficient resource identifiers within its assigned resource identifier ranges to fulfill the request, transmitting the request to the database .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating each shard identifier in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension; a request to store a data record; determine a non-overlapping range of data identifiers designated to the shard identifier from among the plurality of non-overlapping ranges of data identifiers, and perform a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the identified partition, wherein the processor is further configured to store the data record the identified partition in response to determining the data identifier is available, as taught by Bhadoriya [Columns 1, 4, 8, 10-13], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and performing a unicity check on the corresponding range of identifiers to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).
Neither Hu nor Bhadoriya appear to expressly disclose a two-dimensional (2D) arrangement.
Johnsen discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.

As to claim 2:
	Hu as modified by Bhadoriya discloses:
	perform the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition [Bhadoriya – Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition to determine if a data identifier is available, which also means that only one database node corresponding to the partition or shard will be checked].


	As to claim 3:
Hu further discloses:
the arrangement comprises a mutually exclusive range of data identifiers designated to each respective shard identifier in the arrangement [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values, therefore, mapping unique ranges to shards].
Hu does not appear to expressly disclose a two-dimensional arrangement.
Johnsen further discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional (2D) arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.

	As to claim 4:
Hu further discloses:
the mutually exclusive ranges of data identifiers are designated based on a diagonal pattern of ranges of data identifiers with respect to shard identifiers in the arrangement [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table based on distinct ranges of values of the partition key, where the ranges are assigned to each chunk or shard in sequential ranges of keys, and the ranges are unique, therefore, in a diagonal pattern or symmetric unbalanced pattern].
Hu does not appear to expressly disclose data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement.
Johnsen further discloses:
data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.
	
	As to claim 5:
Hu further discloses:
ranges of data identifiers that are designated to shard identifiers of other partitions among the plurality of partitions are not created for the identified shard identifier within the arrangement [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table based on distinct ranges of values of the partition key, where the ranges are assigned to each .
Hu does not appear to expressly disclose a two-dimensional arrangement.
Johnsen further discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.

As to claim 6:
	Hu as modified by Bhadoriya further discloses:
	the plurality of partitions are stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition [Column 2, lines 4 to 9 teach provisioning a new database server partition, which may be a read-write database server, therefore, each partition is stored in a separate database server or node; Column 9, lines 49 to 55 teach each database server (including database partitions) may be assigned .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a plurality of partitions stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition, as taught by Bhadoriya [Columns 2, 9], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and unique identifiers to each partition or shard in each node, prevents data corruption or data leakage to unauthorized entities, and enables the accurate identification of relevant partitions or shards (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 9:
	Hu discloses:
A method comprising:
receiving a request to a data record [Paragraph 0137 teaches client application sends a database request that includes a sharding key; Paragraph 0166 teaches analyzing the received query]; 
identifying a partition from among a plurality of partitions of a database based on a shard identifier in the request [Paragraph 0138 teaches using the key and the routing table to determine the target shard; Paragraph 0166 teaches analyzing the query to determine the sharding key in the query], wherein the plurality of partitions comprise an arrangement in which a plurality of shard identifiers are mapped to a first dimension and a plurality of non-overlapping ranges of data identifiers are mapped to a second dimension [Paragraph 0026 teaches sharding architecture where data is horizontally partitioned across independent database ; 
automatically determining a non-overlapping range of data identifiers designated to the shard identifier [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values, therefore, a mapping of non-overlapping ranges to shards; Paragraph 0132 teaches shard catalogue maintains a routing table that maps a list of chunks hosted by each shard to ranges of hash values associated with each chunk; Paragraph 0141 teaches determining and returning mapping data that identifies all key ranges the particular shard stores; Paragraph 0166 teaches use the sharding key and the routing table to determine which shard contains the data that is necessary to process the query].
Hu does not appear to expressly disclose a two-dimensional arrangement where each shard identifier in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension within the two-dimensional arrangement; a request to store a data record; determining a non-overlapping range of data identifiers designated to the shard identifier from among the plurality of non-overlapping ranges of data identifiers in the two-dimensional arrangement, performing a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers to determine whether a data identifier is available within 
Bhadoriya discloses:
each shard identifier in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension [Column 1, lines 52 to 55 teach assignment of distinct resource identifier ranges to database servers to prevent the same identifier from being allocated to multiple resources; Column 4, lines 39 to 46 teach assigning a distinct resource identifier range to each database server, where these resource identifier ranges do not overlap; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition]; 
a request to store a data record [Column 8, lines 38 to 49 teach receiving a request for a read-write database server to allocate one or more resource identifiers to the customer’s resources (hence, a request to store data), where the request may specify an identifier corresponding to the read-write database server]; 
determining a non-overlapping range of data identifiers designated to the shard identifier from among the plurality of non-overlapping ranges of data identifiers [Column 11, lines 3 to 10 teach in response to receiving the request, querying the data table by using the database server identifier in the request, and identifying its assigned resource identifier range]; 
performing a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the identified partition [Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition, to determine if a data identifier is available; Column 12, ; and 
storing the data record at the identified partition in response to determining the data identifier is available [Column 13, lines 11 to 15 teach if the identified database server (or partition) has sufficient resource identifiers within its assigned resource identifier ranges to fulfill the request, transmitting the request to the database server for fulfillment; Column 3, line 62 to 67 teach providing a block-level data storage service, that store data for a customer using block-level storage devices; Column 10, lines 27 to 30 teaches submitting a request to obtain a resource identifier that can be allocated to a backup image, and storing the metadata corresponding to the backup image in a database server, therefore, fulfilling the request in the identified partition or database server is storing the data at the identified server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating each shard identifier in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension; a request to store a data record; determine a non-overlapping range of data identifiers designated to the shard identifier from among the plurality of non-overlapping ranges of data identifiers, and perform a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers to determine whether a data identifier is available within only the non-overlapping range of data identifiers of the identified partition, wherein the processor is further configured to store the data record the identified partition in response to determining the data identifier is available, as taught by 
Neither Hu nor Bhadoriya appear to expressly disclose a two-dimensional arrangement.
Johnsen discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.

As to claim 10:
	Hu as modified by Bhadoriya discloses:
	performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition [Bhadoriya – Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition to determine if a data identifier is available, which also means that only one database node corresponding to the partition or shard will be checked].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition, as taught by Bhadoriya [Column 10], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and performing a unicity check on the corresponding range of identifiers assigned to a specific shard or partition, and hence, a database node, to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the ranges assigned to the indicated database server or partition are received within a short amount of time (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

	As to claim 11:
Hu further discloses:
the arrangement comprises a mutually exclusive range of data identifiers designated to each respective shard identifier in the arrangement [Paragraph 0043 teaches routing table .
Hu does not appear to expressly disclose a two-dimensional arrangement.
Johnsen further discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional (2D) arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.

	As to claim 12:
Hu further discloses:
the mutually exclusive ranges of data identifiers are designated based on a diagonal pattern of ranges of data identifiers with respect to shard identifiers in the arrangement [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table .
Hu does not appear to expressly disclose data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement.
Johnsen further discloses:
data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.
	
	As to claim 13:
Hu further discloses:
ranges of data identifiers that are designated to shard identifiers of other partitions among the plurality of partitions are not created for the identified shard identifier within the arrangement [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table based on distinct ranges of values of the partition key, where the ranges are assigned to each chunk or shard in sequential ranges of keys, and the ranges are unique per chunk or shard, therefore, the ranges are not duplicated, nor created in other shards].
Hu does not appear to expressly disclose a two-dimensional arrangement.
Johnsen further discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.

As to claim 14:
	Hu as modified by Bhadoriya further discloses:
the plurality of partitions are stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition [Column 2, lines 4 to 9 teach provisioning a new database server partition, which may be a read-write database server, therefore, each partition is stored in a separate database server or node; Column 9, lines 49 to 55 teach each database server (including database partitions) may be assigned with a particular server identifier upon being provisioned, therefore, a unique partition or shard identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a plurality of partitions stored on a plurality of database nodes respectively, with each database node corresponding to a unique shard identifier and storing only one partition, as taught by Bhadoriya [Columns 2, 9], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and unique identifiers to each partition or shard in each node, prevents data corruption or data leakage to unauthorized entities, and enables the accurate identification of relevant partitions or shards (See Bhadoriya [Col 1, line 16], [Col 12, line 59]).

As to claim 17:
	Beckman discloses:
A non-transitory computer-readable storage medium storing program instructions that when executed cause a processor to perform a method comprising:
receiving a request to a data record [Paragraph 0137 teaches client application sends a database request that includes a sharding key; Paragraph 0166 teaches analyzing the received query]; 
identifying a partition from among a plurality of partitions of a database based on a shard identifier in the request [Paragraph 0138 teaches using the key and the routing table to determine the target shard; Paragraph 0166 teaches analyzing the query to determine the sharding key in the query], wherein the plurality of partitions comprise an arrangement in which a plurality of shard identifiers are mapped to a first dimension and a plurality of non-overlapping ranges of data identifiers are mapped to a second dimension [Paragraph 0026 teaches sharding architecture where data is horizontally partitioned across independent database instances, referred as shards;  Paragraph 0041 teaches sharded database horizontally partitioned and stored in shards 260A, 260B, and 260C, therefore, plurality of partitions; Paragraph 0042 teaches a routing table that maps which shard stores a chunk of data that corresponds to a given value, range of values, or set of values of a sharding key; Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values, therefore, a mapping of non-overlapping ranges to shards; Paragraph 0160 teaches mapping data including a range of key values for particular shard]; 
automatically determining a non-overlapping range of data identifiers designated to the shard identifier [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values, therefore, a mapping of non-overlapping ranges to shards; Paragraph 0132 teaches shard catalogue maintains a routing table that maps a list of chunks hosted by each shard to ranges of hash values associated with each chunk; Paragraph 0141 teaches determining and returning mapping data that identifies all key ranges the particular shard stores; Paragraph 0166 teaches use the sharding key and the routing table to determine which shard contains the data that is necessary to process the query].

Bhadoriya discloses:
each shard identifier in the first dimension is designated a different non-overlapping range of data identifiers in the second dimension [Column 1, lines 52 to 55 teach assignment of distinct resource identifier ranges to database servers to prevent the same identifier from being allocated to multiple resources; Column 4, lines 39 to 46 teach assigning a distinct resource identifier range to each database server, where these resource identifier ranges do not overlap; Column 13, lines 62 to 66 teach assigning a distinct identifier range to a new database partition]; 
a request to store a data record [Column 8, lines 38 to 49 teach receiving a request for a read-write database server to allocate one or more resource identifiers to the customer’s resources (hence, a request to store data), where the request may specify an identifier corresponding to the read-write database server]; 
determining a non-overlapping range of data identifiers designated to the shard identifier from among the plurality of non-overlapping ranges of data identifiers [Column 11, lines 3 to 10 teach in response to receiving the request, querying the data table by using the database server identifier in the request, and identifying its assigned resource identifier range]; 
performing a unicity check on only the non-overlapping range of identifiers instead of all non-overlapping range of data identifiers to determine whether a data identifier is available within only the identified non-overlapping range of data identifiers of the identified partition [Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition, to determine if a data identifier is available; Column 12, lines 38 to 45 teach a data table maintained by the interface of the database management system may specify, within each entry corresponding to a database server (or partition), one or more corresponding resource identifier ranges assigned to the database server, and evaluate the data table to determine whether the read-write database server in the request has sufficient resource identifiers available to fulfill the request]; and 
storing the data record at the identified partition in response to determining the data identifier is available [Column 13, lines 11 to 15 teach if the identified database server (or partition) has sufficient resource identifiers within its assigned resource identifier ranges to fulfill the request, transmitting the request to the database server for fulfillment; Column 3, line 62 to 67 teach providing a block-level data storage service, that store data for a customer using block-level storage devices; Column 10, lines 27 to 30 teaches submitting a request to obtain a resource identifier that can be allocated to a backup image, and storing the metadata corresponding to the backup image in a database server, therefore, fulfilling the request in the identified partition or database server is storing the data at the identified server].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating each shard identifier in the first dimension is designated a 
Neither Hu nor Bhadoriya appear to expressly disclose a two-dimensional arrangement.
Johnsen discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional 

As to claim 18:
	Hu as modified by Bhadoriya discloses:
	performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition [Bhadoriya – Column 10, lines 49 to 53 teaches evaluating the data table to determine if the indicated database server has sufficient resource identifiers to fulfill the request, within the range assigned to the database server, therefore, performing unicity check on only the non-overlapping range of identifiers corresponding to the identified partition to determine if a data identifier is available, which also means that only one database node corresponding to the partition or shard will be checked].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by performing the unicity check on only one database node corresponding to the shard identifier from among a plurality of database nodes corresponding to the plurality of shard identifiers to determine if the data identifier is already assigned to another data record stored in the identified partition, as taught by Bhadoriya [Column 10], because both applications are directed to management of databases; assigning a non-overlapping range of identifiers, and performing a unicity check on the corresponding range of identifiers assigned to a specific shard or partition, and hence, a database node, to identify availability of data identifiers, prevents data corruption or data leakage to unauthorized entities, and may prevent errors in the event multiple requests for identifiers within the 

	As to claim 19:
Hu further discloses:
the arrangement comprises a mutually exclusive range of data identifiers designated to each respective shard identifier in the arrangement [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values, therefore, mapping unique ranges to shards].
Hu does not appear to expressly disclose a two-dimensional arrangement.
Johnsen further discloses:
a two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a two-dimensional (2D) arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more specifically, management of data in sharded or partitioned environments; incorporating a two-dimensional arrangement containing the mapping of the shards and data identifiers improves system latency and efficiency by decreasing the dimensions that must be consulted during processing.


Hu further discloses:
the mutually exclusive ranges of data identifiers are designated based on a diagonal pattern of ranges of data identifiers with respect to shard identifiers in the arrangement [Paragraph 0043 teaches routing table storing map data that maps a distinct key value set of one or more sharding keys to a shard of a plurality of shards, where the key value set can be a range of partition key values; Paragraph 0068 teaches chunks in the shards include partitions of the table based on distinct ranges of values of the partition key, where the ranges are assigned to each chunk or shard in sequential ranges of keys, and the ranges are unique, therefore, in a diagonal pattern or symmetric unbalanced pattern].
Hu does not appear to expressly disclose data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement.
Johnsen further discloses:
data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement [Paragraph 0396 teaches a 2-dimensional array can be used to create a mapping relationship between a partition key and a MLID allocated to the partition, in other words, where the partition key or shard identifier is mapped to a first dimension, and the MLID representing the data identifier is mapped to a second dimension of the 2-dimensional array].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating data identifiers mapped to a second dimension, and shard identifiers mapped to the first dimension in the two-dimensional arrangement, as taught by Johnsen [Paragraph 0396], because both applications are directed to management of data and more .

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (U.S. Publication No. 2017/0103094) hereinafter Hu, in view of Bhadoriya et al. (U.S. Patent No. 10,789,273) hereinafter Bhadoriya, in view of Johnsen et al. (U.S. Publication No. 2018/0278578) hereinafter Johnsen, and further in view of Bose et al. (U.S. Publication No. 2014/0372486) hereinafter Bose.
As to claim 7:
	Hu as modified by Bhadoriya and Johnsen discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose a first database node comprises a different type of storage structure than a second database node.
Bose discloses:
	a first database node comprises a different type of storage structure than a second database node [Paragraph 0079 teaches message cache is a specific in-memory structure; Paragraph 0081 teaches persistent messages will persist in the message cache and in the database table, where the database table has a different type of storage structure;  Paragraph 0082 teaches circular buffers are used to represent subshards in the message cache, therefore nodes with a different type of storage structure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a first database node comprising a different type of storage structure than a second database node, as taught by Bose [Paragraph 0079, 0081, 0082], because 

	As to claim 8:
Hu as modified by Bhadoriya and Johnsen discloses all the limitations as set forth in the rejections of claim 1 above, but does not appear to expressly disclose the data identifier comprises a next available data identifier within the unique range of data identifiers allocated to the identified partition.
Bose discloses:
	the data identifier comprises a next available data identifier within the unique range of data identifiers allocated to the identified partition [Paragraph 0122 teaches next message pointer is maintained in the memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating the data identifier comprising a next available data identifier within the unique range of data identifiers allocated to the identified partition, as taught by Bose [Paragraph 0122], because both applications are directed to management of databases and more specifically, management of data in sharded or partitioned databases; incorporating a next available data identifier or pointer improves data integrity and the system’s efficiency.



	Hu as modified by Bhadoriya and Johnsen discloses all the limitations as set forth in the rejections of claim 14 above, but does not appear to expressly disclose a first database node comprises a different type of storage structure than a second database node.
Bose discloses:
	a first database node comprises a different type of storage structure than a second database node [Paragraph 0079 teaches message cache is a specific in-memory structure; Paragraph 0081 teaches persistent messages will persist in the message cache and in the database table, where the database table has a different type of storage structure;  Paragraph 0082 teaches circular buffers are used to represent subshards in the message cache, therefore nodes with a different type of storage structure].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating a first database node comprising a different type of storage structure than a second database node, as taught by Bose [Paragraph 0079, 0081, 0082], because both applications are directed to management of databases and more specifically, management of data in sharded or partitioned databases; incorporating different types of storage structures enables the adaptability of the system to different scenarios in order to prevent performance degradation, and improves efficiency and ease of memory reusability, whilst simplifying the garbage collection process, and reducing potential memory fragmentation (See Bose Paras [0082], [0089], [0090]).

	As to claim 16:
Hu as modified by Bhadoriya and Johnsen discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose the data identifier comprises a 
Bose discloses:
	the data identifier comprises a next available data identifier within the unique range of data identifiers allocated to the identified partition [Paragraph 0122 teaches next message pointer is maintained in the memory].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Hu, by incorporating the data identifier comprising a next available data identifier within the unique range of data identifiers allocated to the identified partition, as taught by Bose [Paragraph 0122], because both applications are directed to management of databases and more specifically, management of data in sharded or partitioned databases; incorporating a next available data identifier or pointer improves data integrity and the system’s efficiency.


Response to Arguments
	The following is in response to arguments filed on February 26, 2021.  Applicant’s arguments have been fully and respectfully considered, but are moot in view of new grounds of rejections as necessitated by the amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169